Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/484,147  VIBRATION-DAMPING DEVICE filed on 8/7/2019.  Claims 1-4 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 8/4/2020, 6/4/2020 and 8/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6561501 to Bouheir.
	With regards to claim 1, the patent to Bouheir et al. teaches a vibration-damping device, having a cylindrical outer mounting member (3) which is connected to either one of a vibration-generating portion or a vibration-receiving portion and an inner mounting 
member (2, 9, 10A) which is connected to the other of the vibration-generating portion and the vibration-receiving portion and is disposed inside the outer mounting member; a pair of first main body rubbers (4, 7, 8) which connect the outer mounting member and the inner mounting member and are disposed at an interval in an axial direction along a central axis of the outer mounting member; a partition member (7) which partitions a liquid chamber between the pair of first main body rubbers into a first liquid chamber (C1) and a second liquid chamber (B) in the axial direction; and a second main body rubber which divides the first liquid chamber into a third liquid chamber (C2) that uses the first main body rubbers as a part of a partition wall and a fourth liquid chamber (A) that uses the partition member as a part of a partition wall, wherein a first restriction passage (5, D) which communicates the fourth liquid chamber with the second liquid chamber or the third liquid chamber and a second restriction passage (5, D) which communicates the second liquid chamber with the third liquid chamber are formed in the outer mounting member, the inner mounting member, or the partition member, and respective flow resistances of the first restriction passage and the second restriction passage are different from each other. 
With regards to claim 2, Bouhier teaches wherein the inner mounting member includes an inner cylinder (2) and an outer cylinder (10A) into which the inner cylinder is fitted, and the second restriction passage includes an orifice groove formed between the inner cylinder and the outer cylinder.
	With regards to claim 3, Bouhier teaches wherein seal portions (15) are disposed between the inner cylinder and the outer cylinder at respective portions positioned on an outer side in the axial direction of the second restriction passage. 
	With regards to claim 4, Bouhier teaches wherein any one of the second liquid chamber and the third liquid chamber is divided in a circumferential direction around the central axis into quid chambers, and each of the liquid chambers and the other of the second liquid chamber and the third liquid chamber communicate with each other through the second restriction passage.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/16/22